DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Urbajs (US 2016/0026009).
Regarding claim 1, Urbajs discloses an eyewear skeleton  to be integrated into an active eyewear adapted for a wearer (see Fig 14a; back frame 1406), comprising at least two elements selected among the following elements: a lens housing (see Fig 14a; Para [0084]; frame 1406 is a housing for lenses), and/or at least one temple (see Fig 14a; Para [0083]; temples 1408 and 1410), and/or at least one optical lens (see Fig 14a; Para [0084]; lenses mounted in openings 1416a and 1416b), at least part of the two elements being configured to be dressed by at least one dressing element (see Fig 14a; Para [0084]; lenses mounted in openings 1416a and 1416b), wherein each of the at least two elements comprises at least one electronic component (see Fig 14a; Para [0081]; CPU and battery on frame 1406 and temple extending from there), the at least one electronic component of the at least two elements interacting one with the other (see Fig 4; Para [0043]; CPU coupled to lens shutters). 
Regarding claim 2, Urbajs discloses the eyewear skeleton according to claim 1 (see Fig 14a), wherein the electronic component comprises a battery and/or an electronic board and/or a wire and/or a sensor and/or an optical element for performing augmented reality and/or a memory and/or a processor and/or a cooling component and/or an active cell (see Fig 14a; Para [0081]; CPU and battery on frame 1406 and temple extending from there).
Regarding claim 7, Urbajs discloses an active eyewear adapted for a wearer comprising: the eyewear skeleton according to claim 1 (see Fig 14a); and at least one dressing element, wherein the at least one dressing element dresses at least part of the at least two elements of the eyewear skeleton (see Fig 14a; Para [0081]; 1402 front frame dresses frame and lenses). 
Regarding claim 10, Urbajs discloses the active eyewear according to claim 7 (see Fig 14a), wherein the at least one dressing element comprises at least two parts (see Fig 14a; dressing element is composed of front frame 1402 and functional elements 1404).
Regarding claim 11, Urbajs discloses the active eyewear according to claim 7 (see Fig 14a), wherein the at least one dressing element is fixed on the eyewear skeleton (see Fig 14a; dressing element is fixed on back frame 1406).
Regarding claim 12, Urbajs discloses the active eyewear according to claim 7 (see Fig 14a), wherein the at least one dressing element comprises at least one aperture arranged on an area of the at least one dressing element dressing an electronic component (see Fig 14a; openings 1402a and 1402b are set in the dressing component front frame 1402).
Regarding claim 13, Urbajs discloses a method for assembling an active eyewear adapted for a wearer (see Fig 14a), the method comprising: an eyewear skeleton providing step, during which an eyewear skeleton according to claim 1 is provided (see Fig 14a; Para [0084]; frame 1406 acts as skeleton); a dressing element providing step, during which at least one dressing element is provided (see Fig 3; Para [0081]; 1402 front frame acts as dressing element); and a dressing step, during which at least part of the at least two elements of the eyewear skeleton are dressed by the at least one dressing element (see Fig 3; Para [0081]; 1402 front frame dresses back frame 1406 and lens).
Regarding claim 14, Urbajs discloses the method for assembling according to claim 13 (see Fig 14a), wherein the at least one dressing element comprises at least two parts (see Fig 14a; dressing element is composed of front frame 1402 and functional elements 1404), wherein during the dressing step, at least one of the at least two elements of the eyewear skeleton is at least partially dressed by one of the at least two parts of the at least one dressing element and at least the other of the at least two parts of the at least one dressing element, such that the at least two parts of the at least one dressing element dresses the at least two elements of the eyewear skeleton (see Fig 14a; dressing element is composed of front frame 1402 and functional elements 1404 which dresses back frame 1406 and lenses 1416a/b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Urbajs (US 2016/0026009) in view of Halpin (US 2016/0246059).
Regarding claim 3, Urbajs discloses the eyewear skeleton according to claim 1 (see Fig 14a). Urbajs does not disclose further comprising mechanical means arranged between the electronics components and the at least two elements. Urbajs and Halpin are related because both disclose electronic eyewear.
Halpin discloses electronic eyewear (see Fig 1) further comprising mechanical means arranged between the electronics components and the at least two elements (see Fig 5; Para [0099]; housing/hinge 2 between frame 9 and lens 50 and temple which includes an electronic board see Para [0107])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Urbajs with further comprising mechanical means arranged between the electronics components and the at least two elements of Halpin for the purpose of improving user comfort though fitting means of the electronic eyewear device. 
Claims 4-6, 8-9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Urbajs (US 2016/0026009) in view of Hall (US 5,909,267).
Regarding claim 4, Urbajs discloses the eyewear skeleton according to claim 1 (see Fig 14a). Urbajs does not disclose wherein at least one of the at least two elements is adjustable so that the eyewear skeleton is adapted to the wearer. Urbajs and Hall are related because both disclose eyewear.
Hall discloses eyewear (see Fig 20) wherein at least one of the at least two elements is adjustable so that the eyewear skeleton is adapted to the wearer (see Fig 20; Col 9, lines 31-46; temples are adjustable)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Urbajs with wherein at least one of the at least two elements is adjustable so that the eyewear skeleton is adapted to the wearer of Hall for the purpose of improving user comfort though fitting means of the electronic eyewear device.
Regarding claim 5, Urbajs in view of Hall discloses the eyewear skeleton according to claim 4 (Hall: see Fig 20), further comprising mechanical means for adjusting at least the lens housing and/or the at least one temple according to at least one parameter of the wearer (Hall: see Fig 20; Col 9, lines 31-46; temples are adjustable).
Regarding claim 6, Urbajs in view of Hall discloses the eyewear skeleton according to claim 5 (Hall: see Fig 20), wherein the at least one parameter of the wearer relates to a pantoscopic angle fitting the wearer’s face and/or a wrap angle fitting the wearer’s face and/or a curvature angle of the wearer and/or an interpupillary-distance of the wearer and/or a parameter relative to a head of the wearer, the parameter relative to the head of the wearer including a nose size and/or a nose position and/or eyebrow position and/or a jowl position, and/or a width of the wearer’s head and/or a parameter relative to the wear’s head movements (Hall: see Fig 20; Col 9, lines 31-46; temples are adjustable to a pantoscopic angle and head of a wearer)
Regarding claim 8, Urbajs discloses the active eyewear according to claim 7 (Hall: see Fig 20). Urbajs does not disclose wherein the at least one dressing element is adjusted according to at least one parameter of the wearer. Urbajs and Hall are related because both disclose eyewear.
Hall discloses eyewear (see Fig 20) wherein the at least one dressing element is adjusted according to at least one parameter of the wearer (see Fig 20; Col 9, lines 31-46; temples are adjustable)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Urbajs with wherein the at least one dressing element is adjusted according to at least one parameter of the wearer of Hall for the purpose of improving user comfort though the fitting means of the electronic eyewear device.
Regarding claim 9, Urbajs in view of Hall discloses the active eyewear according to claim 8 (Hall: see Fig 20), wherein the at least one parameter of the wearer relates to a pantoscopic angle fitting the wearer’s face and/or a wrap angle fitting the wearer’s face and/or a curvature angle of the wearer and/or an interpupillary-distance of the wearer and/or a parameter relative to a head of the wearer, the parameter relative to the head of the wearer, the parameter relative to the head of the wearer including a nose size and/or a nose position and/or an eyebrow position and/or a jowl position, and/or a width of the wearer’s head and/or a parameter relative to the wearer’s head movements (Hall: see Fig 20; Col 9, lines 31-46; temples are adjustable to a pantoscopic angle and head of a wearer).
Regarding claim 15, Urbajs discloses the method comprising: an active eyewear providing step, during which an active eyewear according to claim 1 is provided (see Fig 14a). Urbajs does not disclose a method for adjusting an active eyewear to a wearer, at least one of the at least two elements of the eyewear skeleton and/or the at least one dressing element is adjustable so that the eyewear skeleton is adapted to the wearer; and an active eyewear adjusting step, during which the at least one of the at least two elements of the eyewear skeleton and/or the at least one dressing element is adjusted according to at least one parameter of the wearer. Urbajs and Hall are related because both disclose eyewear.
Hall discloses a method for adjusting an eyewear to a wearer (see Fig 20), at least one of the at least two elements of the eyewear skeleton and/or the at least one dressing element is adjustable so that the eyewear skeleton is adapted to the wearer; and an active eyewear adjusting step, during which the at least one of the at least two elements of the eyewear skeleton and/or the at least one dressing element is adjusted according to at least one parameter of the wearer (see Fig 20; Col 9, lines 31-46; temples are adjustable to dimensions of wearer)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Urbajs with a method for adjusting an active eyewear to a wearer, at least one of the at least two elements of the eyewear skeleton and/or the at least one dressing element is adjustable so that the eyewear skeleton is adapted to the wearer; and an active eyewear adjusting step, during which the at least one of the at least two elements of the eyewear skeleton and/or the at least one dressing element is adjusted according to at least one parameter of the wearer of Hall for the purpose of improving user comfort though the fitting means of the electronic eyewear device.
Regarding claim 16, Urbajs in view of Hall discloses the method for adjusting according to claim 15 (Hall: see Fig 20 and 40), wherein the at least one parameter of the wearer relates to a pantoscopic angle fitting the wearer’s face and/or a wrap angle fitting the wearer’s face and/or a curvature angle of the wearer and/or an interpupillary-distance of the wearer and/or a parameter relative to the head of the wearer, the parameter relative to the head of the wearer including a nose size and/or a nose position and/or an eyebrow position and/or a jowl position, and/or a width of the wearer’s head and/or a parameter relative to the wearer’s head movements (Hall: see Fig 40; Col 10, lines 7-31; pantoscopic angle is adjustable by adjusting temples). 
Regarding claim 17, Urbajs in view of Hall discloses the method for adjusting according to claim 15 (Hall: see Figs 20 and 40), wherein at least one of the at least two elements of the eyewear skeleton is adjustable, the eyewear skeleton of the active eyewear comprises mechanical means, and during the active eyewear adjusting step, the at least one of the at least two elements of the eyewear skeleton is adjusted with the mechanical means according to at least one parameter of the wearer (Hall: see Fig 20; Col 9, lines 31-46; temples are adjustable to dimensions of wearer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blum (US 2012/0127423) discloses an electronic spectacle with skeleton frame and dressing elements. 
White (US 2016/0103339) discloses an active eyewear with an electronic spectacle frame and dressing elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872